Opinion issued October 15, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01078-CV
____________

IN RE JAN ALILEEN NESON F/K/A JAN AILEEN KOBIALKA, Relator



Original Proceeding on Petition for Writ of Habeas Corpus



O P I N I O N
	Relator's petition for writ of habeas corpus is denied.
	It is so ORDERED.
 PER CURIAM

Panel consists of Justices Taft, Radack, and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.



1.    The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District of
Texas at Houston, participating by assignment.